             Case 17-37046             Doc 23         Filed 11/29/18 Entered 11/29/18 17:02:09                               Desc Main
                                                       Document     Page 1 of 11
Ira Bodenstein
Fox Rothschild, LLP
321 N. Clark St., Ste. 800
Chicago, IL 60654
(312) 666-2861
         Chapter 7 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS

                  In re: CARLSON, RANDY                                                             § Case No. 17-37046
                                                                                                    §
                                                                                                    §
             Debtor(s)                                                                              §

                                               TRUSTEE'S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                   1. A petition under Chapter 7 of the United States Bankruptcy Code
           was filed on December 14, 2017. The undersigned trustee was appointed on December 14, 2017.

                     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                    3. All scheduled and known assets of the estate have been reduced to cash, released to
           the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
           pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
           disposition of all property of the estate is attached as Exhibit A.
                     4. The trustee realized the gross receipts of                      $                17,996.00

                                        Funds were disbursed in the following amounts:
                                        Payments made under an
                                          interim distribution                                                 0.00
                                        Administrative expenses                                                0.00
                                        Bank service fees                                                    124.37
                                        Other payments to creditors                                            0.00
                                        Non-estate funds paid to 3rd Parties                                   0.00
                                        Exemptions paid to the debtor                                          0.00
                                        Other payments to the debtor                                           0.00
                                        Leaving a balance on hand of 1                  $                17,871.63
           The remaining funds are available for distribution.




                  1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

          UST Form 101-7-TFR (05/1/2011)
         Case 17-37046              Doc 23        Filed 11/29/18            Entered 11/29/18 17:02:09       Desc Main
               5. Attached as Exhibit B isDocument         Page
                                           a cash receipts and    2 of 11 record for each estate bank
                                                               disbursements
       account.

               6. The deadline for filing non-governmental claims in this case was 06/07/2018
       and the deadline for filing governmental claims was 06/12/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,549.60. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,549.60, for a total compensation of $2,549.60. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $10.00, for total expenses of
              2
       $10.00.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 11/07/2018                    By: /s/Ira Bodenstein
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 17-37046                         Doc 23      Filed 11/29/18 Entered 11/29/18 17:02:09                                   Desc Main
                                                                         Document     Page 3 of 11
                                                                                                                                                                       Exhibit A


                                                                                  Form 1                                                                               Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-37046                                                                     Trustee:        (330129)     Ira Bodenstein
Case Name:        CARLSON, RANDY                                                          Filed (f) or Converted (c): 12/14/17 (f)
                                                                                          §341(a) Meeting Date:        01/25/18
Period Ending: 11/07/18                                                                   Claims Bar Date:             06/07/18

                                 1                                        2                          3                      4                 5                   6

                    Asset Description                                  Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                            Remaining Assets

 1       2007 Mazda Mazda3, 120,000 miles, (nada.com valu                 2,850.00                           0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 2       Used household goods and furnshings, including b                 1,200.00                       1,200.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 3       Two used cell phone; 1 used laptop                                   300.00                      300.00                                   0.00                    FA
           Imported from Amended Doc#: 13

 4       Used Canon camera; used bicycle                                      300.00                      300.00                                   0.00                    FA
           Imported from Amended Doc#: 13

 5       Used clothing                                                        250.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 6       401 (k): account with Vangard                                    8,027.00                       8,027.00                                  0.00                    FA
           Imported from original petition Doc# 1

 7       2 cats                                                                 0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 8       Cash                                                                   6.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 9       Checking: account with FirstBank ending in 9762                        0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

10       Deposits of money: VISA prepaid card ("Gift Card                      93.24                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

11       Deposits of money: VISA prepaid card ("Global Ca                      54.19                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

12       Peak Healthcare Advisors, LLC d/b/a/ Battle Ball                       0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

13       2008 BMW 328xi, 120,000 miles, (nada.com valuati                 3,550.00                       3,550.00                                  0.00                    FA
           Imported from original petition Doc# 1

14       2017 Tax Refund: Federal (u)                                    16,838.00                    14,338.00                               16,346.00                    FA
           Imported from Amended Doc#: 13

15       Int. in Ins. policies: Vehicle insurance with Pr                       0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

16       Refund of portion of attorney's fees by check.                       975.00                       78.43                                   0.00                    FA
           Imported from Amended Doc#: 13


                                                                                                                                        Printed: 11/07/2018 04:23 PM   V.14.14
                      Case 17-37046                   Doc 23        Filed 11/29/18 Entered 11/29/18 17:02:09                                       Desc Main
                                                                     Document     Page 4 of 11
                                                                                                                                                                       Exhibit A


                                                                              Form 1                                                                                   Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-37046                                                                 Trustee:       (330129)      Ira Bodenstein
Case Name:        CARLSON, RANDY                                                      Filed (f) or Converted (c): 12/14/17 (f)
                                                                                      §341(a) Meeting Date:        01/25/18
Period Ending: 11/07/18                                                               Claims Bar Date:             06/07/18

                               1                                       2                         3                       4                    5                   6

                     Asset Description                             Petition/            Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                                Remaining Assets

17        2017 Tax Refund State (u)                                         0.00                       0.00                                    1,650.00                    FA
           Unscheduled entirely

 17      Assets     Totals (Excluding unknown values)                $34,443.43                  $27,793.43                                  $17,996.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):     December 31, 2018               Current Projected Date Of Final Report (TFR):       March 31, 2019




                                                                                                                                        Printed: 11/07/2018 04:23 PM   V.14.14
                         Case 17-37046                  Doc 23         Filed 11/29/18 Entered 11/29/18 17:02:09                                                   Desc Main
                                                                        Document     Page 5 of 11
                                                                                                                                                                                      Exhibit B


                                                                                     Form 2                                                                                            Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         17-37046                                                                          Trustee:             Ira Bodenstein (330129)
Case Name:           CARLSON, RANDY                                                                    Bank Name:           Rabobank, N.A.
                                                                                                       Account:             ******2766 - Checking Account
Taxpayer ID #:       **-***0462                                                                        Blanket Bond:        $45,000,000.00 (per case limit)
Period Ending: 11/07/18                                                                                Separate Bond: N/A

   1             2                           3                                        4                                                 5                     6                   7

 Trans.     {Ref #} /                                                                                                               Receipts          Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                    $               Account Balance
04/19/18       {17}        Randy Carlson                      Illinois State Refund sent in 3 money orders.       1224-000                  500.00                                     500.00
04/19/18       {17}        Randy Carlson                      Illinois State Refund sent in 3 money orders.       1224-000                  500.00                                    1,000.00
04/19/18       {17}        Randy Carlson                      Illinois State Refund sent in 3 money orders.       1224-000                  650.00                                    1,650.00
04/30/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          10.00             1,640.00
05/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          10.00             1,630.00
06/05/18       {14}        Randy Carlson                      Federal tax refund                                  1224-000              16,346.00                                  17,976.00
06/29/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          20.29          17,955.71
07/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          27.54          17,928.17
08/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          26.64          17,901.53
09/28/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          13.73          17,887.80
10/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                          16.17          17,871.63

                                                                                    ACCOUNT TOTALS                                      17,996.00                  124.37        $17,871.63
                                                                                            Less: Bank Transfers                              0.00                   0.00
                                                                                    Subtotal                                            17,996.00                  124.37
                                                                                            Less: Payments to Debtors                                                0.00
                                                                                    NET Receipts / Disbursements                      $17,996.00                  $124.37

                                  Net Receipts :         17,996.00
                                                                                                                                          Net               Net                    Account
                                    Net Estate :        $17,996.00                  TOTAL - ALL ACCOUNTS                                Receipts       Disbursements               Balances

                                                                                    Checking # ******2766                               17,996.00                  124.37          17,871.63

                                                                                                                                      $17,996.00                  $124.37        $17,871.63




{} Asset reference(s)                                                                                                                            Printed: 11/07/2018 04:23 PM          V.14.14
                     Case 17-37046          Doc 23      Filed 11/29/18 Entered 11/29/18 17:02:09              Desc Main
                                                         Document     Page 6 of 11

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: June 7, 2018

Case Number: 17-37046                                            Page: 1                                   Date: November 7, 2018
Debtor Name: CARLSON, RANDY                                                                                Time: 04:23:48 PM
Claim #   Creditor Name & Address                 Claim Type    Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

           Ira Bodenstein                         Admin Ch. 7                                    $10.00          $0.00            10.00
200        321 N. Clark St., Ste. 800
           Chicago, IL 60654
           Ira Bodenstein                         Admin Ch. 7                                  $2,549.60         $0.00          2,549.60
200        321 N. Clark St., Ste. 800
           Chicago, IL 60654
NOTFILED Illinois Department of Revenue           Priority                                         $0.00         $0.00              0.00
505      Bankruptcy Section
         PO Box 64338
         Chicago, IL 60664
NOTFILED Internal Revenue Service                 Priority                                         $0.00         $0.00              0.00
505      PO Box 7346
           Philadelphia, PA 19101-7346
1          American Express National Bank         Unsecured     3493                          $16,250.13         $0.00         16,250.13
 610       c/o Becket and Lee LLP
           PO Box 3001
           Malvern, PA 19355-0701
2          SST/Best Egg                           Unsecured     1310                          $28,769.23         $0.00         28,769.23
 610       Attn: Bankruptcy
           4315 Pickett Rd
           Saint Joseph, MO 64503
3          Portfolio Recovery Associates, LLC     Unsecured     0556                           $3,127.34         $0.00          3,127.34
 610       Successor to SYNCHRONY BANK
           (ASHLEY HOMESTORE),POB 41067
           Norfolk, VA 23541
NOTFILED Bank Of America                          Unsecured     0325                               $0.00         $0.00              0.00
610      Nc4-105-03-14
         Po Box 26012
         Greensboro, NC 27410
NOTFILED Capital One                              Unsecured     2812                               $0.00         $0.00              0.00
610      Attn: Bankruptcy
         Po Box 30253
         Salt Lake City, UT 84130
NOTFILED Chase Card                               Unsecured     7750                               $0.00         $0.00              0.00
610      Attn: Correspondence Dept
         Po Box 15298
         Wilmington, DE 19850
NOTFILED Chase Card                               Unsecured     9429                               $0.00         $0.00              0.00
610      Attn: Correspondence Dept
         Po Box 15298
         Wilmington, DE 19850
NOTFILED Chase Card Services                      Unsecured     4083                               $0.00         $0.00              0.00
610      Attn: Correspondence
         Po Box 15278
         Wilmington, DE 19850
                     Case 17-37046        Doc 23   Filed 11/29/18 Entered 11/29/18 17:02:09              Desc Main
                                                    Document     Page 7 of 11

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: June 7, 2018

Case Number: 17-37046                                       Page: 2                                  Date: November 7, 2018
Debtor Name: CARLSON, RANDY                                                                          Time: 04:23:48 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

NOTFILED Chase Mortgage                       Unsecured    9375                              $0.00          $0.00             0.00
610      3415 Vision Dr
           Columbus, OH 43219
NOTFILED Firstbank Of Colorado                Unsecured    9448                              $0.00          $0.00             0.00
610      Po Box 150097
           Lakewood, CO 80215
NOTFILED Fitzsimons Feu                       Unsecured    0144                              $0.00          $0.00             0.00
610      2201 N Fitzsimons Pkwy
           Aurora, CO 80045
NOTFILED Gaines & Puljic Ltd.                 Unsecured                                      $0.00          $0.00             0.00
610      10 S. LaSalle St.
         Suite 3500
         Chicago, IL 60603
NOTFILED Kabbage, Inc.                        Unsecured                                      $0.00          $0.00             0.00
610      925B Peachtree Street NE
         Suite 1688
         Atlanta, GA 30309
NOTFILED Lending Club Corp                    Unsecured    0714                              $0.00          $0.00             0.00
610      71 Stevenson St
         Suite 300
         San Francisco, CA 94105
NOTFILED Lending Club Corp                    Unsecured    8728                              $0.00          $0.00             0.00
610      71 Stevenson St
         Suite 300
         San Francisco, CA 94105
NOTFILED Loancare Inc                         Unsecured    8206                              $0.00          $0.00             0.00
610      Po Box 8068
           Virginia Beach, VA 23450
NOTFILED Ocwen Loan Servicing                 Unsecured    2605                              $0.00          $0.00             0.00
610      Attn: Research Dept
         1661 Worthington R Ste 100
         West Palm Beach, FL 33409
NOTFILED PayPal Working Capital               Unsecured                                      $0.00          $0.00             0.00
610      Attn: Executive Escalation
         P.O. Box 5018
         Lutherville Timonium, MD 21094
NOTFILED Pearne & Gordon LLP                  Unsecured                                      $0.00          $0.00             0.00
610      2 N. LaSalle St.
         Suite 1200
         Chicago, IL 60602
NOTFILED Security Service FCU                 Unsecured    0020                              $0.00          $0.00             0.00
610      Risk Mgmt
         Po Box 69157
         San Antonio, TX 78269
                    Case 17-37046          Doc 23   Filed 11/29/18 Entered 11/29/18 17:02:09              Desc Main
                                                     Document     Page 8 of 11

                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: June 7, 2018

Case Number: 17-37046                                        Page: 3                                  Date: November 7, 2018
Debtor Name: CARLSON, RANDY                                                                           Time: 04:23:48 PM
Claim #   Creditor Name & Address              Claim Type   Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

NOTFILED Space Age Federal Cr U                Unsecured    2142                              $0.00          $0.00              0.00
610      2495 S Havanna St. Building F18
          Aurora, CO 80014
NOTFILED SST/Best Egg                          Unsecured    1310                              $0.00          $0.00              0.00
610      Attn: Bankruptcy
         4315 Pickett Rd
         Saint Joseph, MO 64503
NOTFILED Swift Capital                         Unsecured                                      $0.00          $0.00              0.00
610      3505 Silverside Rd.
          Wilmington, DE 19810
NOTFILED Syncb/home Design-hi-p                Unsecured    9443                              $0.00          $0.00              0.00
610      Attn: Bankruptcy
         Po Box 965060
         Orlando, FL 32896
NOTFILED Synchrony Bank/Care Credit            Unsecured    1946                              $0.00          $0.00              0.00
610      Attn: Bankruptcy
         Po Box 965060
         Orlando, FL 32896
NOTFILED Toyota Motor Credit Co                Unsecured    F202                              $0.00          $0.00              0.00
610      Toyota Financial Services
          Po Box 8026
          Cedar Rapids, IA 52408
NOTFILED Wells Fargo Dealer Services           Unsecured    9140                              $0.00          $0.00              0.00
610      Attn: Bankruptcy
         Po Box 19657
         Irvine, CA 92623
NOTFILED Worldwide Express                     Unsecured                                      $0.00          $0.00              0.00
610      232 Victory Ave.
         Suite 1600
         Dallas, TX 75219

<< Totals >>                                                                              50,706.30           0.00         50,706.30
            Case 17-37046         Doc 23      Filed 11/29/18 Entered 11/29/18 17:02:09                  Desc Main
                                               Document     Page 9 of 11


                                    TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

              Case No.: 17-37046
              Case Name: CARLSON, RANDY
              Trustee Name: Ira Bodenstein
                                                 Balance on hand:                          $            17,871.63
               Claims of secured creditors will be paid as follows:

 Claim         Claimant                               Claim Allowed Amount Interim Payments               Proposed
 No.                                                Asserted       of Claim          to Date              Payment
                                                       None
                                                 Total to be paid to secured creditors:    $                 0.00
                                                 Remaining balance:                        $            17,871.63

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                        to Date          Payment
Trustee, Fees - Ira Bodenstein                                         2,549.60                0.00        2,549.60
Trustee, Expenses - Ira Bodenstein                                        10.00                0.00           10.00
                             Total to be paid for chapter 7 administration expenses:       $             2,559.60
                             Remaining balance:                                            $            15,312.03

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                        to Date          Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:   $                 0.00
                             Remaining balance:                                            $            15,312.03

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $0.00 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments             Proposed
 No                                                                  of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for priority claims:     $                 0.00
                                                 Remaining balance:                        $            15,312.03
               The actual distribution to wage claimants included above, if any, will be the proposed
         payment less applicable withholding taxes (which will be remitted to the appropriate taxing
         authorities).

   UST Form 101-7-TFR (05/1/2011)
           Case 17-37046         Doc 23      Filed 11/29/18 Entered 11/29/18 17:02:09                  Desc Main
                                              Document     Page 10 of 11




            Timely claims of general (unsecured) creditors totaling $ 48,146.70 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 31.8 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            American Express National Bank                         16,250.13                 0.00       5,168.01
  2            SST/Best Egg                                           28,769.23                 0.00       9,149.44
  3            Portfolio Recovery Associates, LLC                      3,127.34                 0.00         994.58
                             Total to be paid for timely general unsecured claims:          $          15,312.03
                             Remaining balance:                                             $               0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for subordinated claims: $                 0.00
                                                 Remaining balance:                        $                 0.00



  UST Form 101-7-TFR (05/1/2011)
      Case 17-37046    Doc 23    Filed 11/29/18 Entered 11/29/18 17:02:09   Desc Main
                                  Document     Page 11 of 11




UST Form 101-7-TFR (05/1/2011)
